 OMARK-CCI, INC.Omark-CCI, Inc.sandTeamsters Union Local No. 551,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,Independent.Case 19-CA-6034January17. 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBLRSFANNING ANDPENELLOOn August 1, 1973, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided i.o affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order with the modifica-tions set forth below.1.In excepting to the 8(a)(1) findings character-ized by the Administrative Law Judge as "addition-al" to those specifically alleged in the complaint,Respondent asserts,inter alia,that the Administra-tiveLaw Judge violated the "ground rules" heestablished at the outset of the hearing when hedeniedGeneralCounsel'smotion to amend thecomplaint.'We find no merit in this claim. Therecord shows that the General Counsel's motion toamend and the Administrative Law Judge's rulingthereon related to alleged acts of supervisors otherthan those named in the complaint; that all of theviolations found involve acts committed by supervi-sors expressly named in the complaint; and that theso-called"additional" violations involve conductclosely related to, if not in actuality falling within,the described unfair labor practices attributed to saidsupervisors by the complaint's allegations of unlaw-ful interrogation and threats.Moreover, all theviolations found ware fully litigated.2.We also disagree with the Administrative LawJudge's finding that Respondent violated Section8(a)(1) and (3) of the Act when, in May 1973, it madeiThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362(C A. 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.Absent exceptions,we adopt the Administrative Law Judge's dismissalof that part of the 8(a)(3) allegations of the complaint as was litigated on thetheory that Gau was constructively discharged on August24,1973.469certain changes in Gau's job duties shortly after Gaucommenced her open and prominent activity onbehalf of the Union. The record shows that becauseof a suspicion-albeit unproved-that Gau, whoseduties theretofore gave her free access to companyrecords, was providing material from such records totheUnion for use in the organizational campaign,managementassignedto another that part of Gau'sjob duties which involved the maintenance ofpersonnel records and the handlingof management'smail. There was no evidence, and indeedno claim,that the reassignment of these duties had any effecton Gau's pay, that it imposed any more onerouswork upon her, or that it in any way restricted eitherthe access to employees which she had previouslyenjoyed or any opportunities to exercise her legiti-mate organizational rights. Absent such evidence, wedo not have the kind of situation which wouldwarrant finding that changes in the job duties ofemployees identifiedwith a union amount tounlawful restraint or discriminationwithin themeaning of Section 8(a)(1) and (3) of the Act.3.We agree with the Administrative Law Judgethat Respondent's refusal to rehire Gau on August24, 1972, was prompted by her union activity andtherefore was violative of Section 8(a)(3) and (1) oftheAct.2 On that date, after Supervisor Keller toldChief Engineer Hsu that Gau had quit, Hsu calledGau and told her that his secretary was on vacationuntil afterLabor Day. Gau apologized to Hsu forinconveniencing him and told him that she wouldreturn to work the next workday, Monday, andwould stay until his secretary returned and "then ifthings weren't any better, then, I was going to givehim my two weeks notice .... " Hsu agreed to thisagreement, but later that evening called to tell hernot to return to work because General ManagerArnold had seen her termination slip and "it was toolate to do anything about it." Contrary to ourdissenting colleague, the above-credited testimony ofGau does not warrant the finding that Gau's offer toreturn to work was limited to the 2-week periodHsu's secretary would be on vacation.4.Except in the respects noted above, we sustainall other of the 8(a)(1) and (3) findings made by theAdministrative Law Judge.Although agreeing with his colleagues in all other respects.ChairmanMiller would limit the 8(a)(3) findings and the remedy with respect toRespondent's refusal to reemploy Gau to accord with the evidence thatGau's offer to return to her Job,and Hsu's acceptance thereof(subsequentlyrescindedby himat Plant ManagerArnold's direction)was limited to the 2-week period during which Hsu'ssecretarywould be on vacation.Accordingly,he would terminate any remedial rights that Gau enjoyed byvirtue of this unfair labor practice finding as of the time Hsu's secretaryreturned to herjob.208 NLRB No. 52 470DECISIONSOF NATIONALLABOR RELATIONS BOARDAMFNDED CONCLUSIONS OF LAWModify the Conclusions of Law contained in theDecisionof the Administrative Law Judge asfollows:1.Substitute the following for paragraph 3therein :2.Delete the phrase "or applicants for employ-ment"from the first line of paragraph 4 therein."3.By refusing to rehire Charlene Gau because ofher union activity, the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(3) and(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below,and herebyorders that Respondent,Omark-CCI, Inc.,Lewiston,Idaho,itsofficers,agents, successors,and assigns,shall take the actionset forth in the said recommended Order as somodified.1.Delete the phrase"or bychanging employees'job duties"from paragraph 1(a) of the recommendedOrder.2.Substitute the attached notice for the noticeattached to the Decision of the Administrative LawJudge.APPENDIXN01ICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELAIIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence,the National Labor Relations Board foundthatwe,Omark-CCI, Inc.,violated the NationalLabor Relations Act, and ordered us to post thisnotice and to keep our word about what we say inthis notice.The law gives you the right:To form,join,or help unionsTo choose a union to represent you inbargaining with usTo act together for collective bargainingor other aid or protectionTo refuse to participate in any or all ofthese things.The National Labor Relations Board has ordered usto promise youWE WILL NOT refuse to rehire you or otherwisediscriminateagainst you because you are amember of, or have supported,Teamsters UnionLocalNo. 551,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen & Help-ers of America,Independent,or any other union.WE WILL NOT threaten you with economicreprisals,including discharge,plant closure, orlossof chance of promotion,ifyou join orsupport the above-named Union.or any otherunion.Wi: WILL Nor threaten that if you select theabove-named Union,or any other union, torepresent you that we will eliminate our existingpractice of allowing you to present your griev-ances directly to management.WE WILL NOT create the impression that we areengaging in the surveillance of your unionactivities.WE WILL.NOT solicit your grievances for thepurpose of ascertaining what improvements inworking conditions could be granted which wouldinduce you not to seek unionization nor will weimply that such grievances will be remedied norwillwe expressly tell you we will remedy yourgrievances to dissuade you from supporting theabove-named Union,or any other union.WE WILL NOT ask you to sign a writtenstatement promising not to support the above-named Union,or any other labor organization.WE WILL NOT interrogate any employee or anyapplicant for employment about his union sympa-thies or activities or those of other employees.WE WILL NOT subject you to lengthy dailyindividualmeetings because you support theabove-named Union,or any other union.WE WILL NOT in any other way interfere with,restrain,or coerce you in exercising the rightsguaranteed to you by the National Labor Rela-tions Act.The National Labor Relations Board found weviolated the law by refusing to rehire employeeCharlene Gau:thereforeWE WILL offer to reinstate Charlene Gau to herformer job or. if that job no longer exists, to asubstantially equivalent position without any lossof seniority or other rights previously enjoyed.WE WILL reimburse Charlene Gau for any lossof earnings suffered as the result of our discrimi-nation with 6-percent interest.OMARK-CCI, INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defacedby anyone. OMARK-CCI, INC.471This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511ThirdAvenue Seattle,Washington 98101, Tele-phone 206-442-4532.DECISIONSTATEMENT OF THE CASEJERROI.D H. SHAPIRO, Administrative Law Judge: Thehearing in this case held on June 12 and 13, 1973, is basedupon charges filed by the above-named Union onSeptember 5, 1972, and a complaint issued on April 2,1973, on behalf of the General Counsel of the NationalLabor Relations Board, herein called the Board, by theRegional Director of the Board, Region 19, alleging thatOmark-CCI, Inc., herein called the Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct, herein called the Act. The Respondent filed an answerdenying the commission of the alleged unfair laborpractices.Upon the entire record,' from my observation of thedemeanor of the witnesses, and having considered thepostheanng briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENIOmark-CCI, Inc., the Respondent, an Oregon corpora-tion,operates a plant in Lewiston, Idaho, where itmanufactures small arms cartndges, components, andrelated products. In operating this plant the Respondentannually purchases and causes to be transported anddelivered directly from suppliers located outside the Stateof Idaho goods valued in excess of $50,000. The Respon-dent admits it is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDTeamsters Union Local No. 551, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Independent, herein called the Union, is alabor organizatior within the meaning of Section 2(5) ofthe Act.III. THE SErTINGAND QUESTIONSPRESENTEDThe Union petitioned the Board on May 16, 1972,2 toconduct a representation election among the Respondent'sproduction, maintenance, and shipping employees at theLewiston, Idaho, plant. An election was conducted on June15which the Union lost. The Union filed objections toRespondent's alleged preelection conduct which it laterwithdrew. The Board on August 8 certified that the Unionhad lost the election. Respondent is opposed to theunionizationof its plant and openly expressed thisopposition to its employees in campaigning against theUnion's effort to win the June 15 representation election.The employee who initiated the Union's organizationalcampaign and was the leading union adherent wasCharleneGau. General Counsel alleges that Gau wasasked to sign a paper repudiating the Union, threatenedwith reprisals because of her union activity, questionedabout her own and other employees' union sympathies,made the subject of harassment and other disagreeabletreatment because of her union activity, and that thisunlawful course of conduct engaged in by Respondent wasunlawful and caused Gau to quit her employment onAugust 24. This termination, the General Counsel alleges,constitutes a constructive discharge in violation of Section8(a)(3).The complaint also alleges that Respondentviolated Section 8(a)(3) by refusing to reinstate Gau.Respondent admits Gau quit work on August 24 butdenies her termination was caused by its alleged unlawfulconduct or that Respondent has unlawfully refused toreinstate Gau.In addition, the General Counsel in this proceedingalleges, in substance, that the Respondent in violation ofSection 8(a)(1) of the Act before and after the representa-tion election restrained and coerced employees in theexercise of their right to support the Union by interrogat-ing employees about their own and other employees' unionactivities and sympathies, by threatening employees withreprisals if they supported the Union, and by solicitingemployees' grievances to discourage them from supportingtheUnion. Respondent denies it engaged in this conductand affirmatively alleges that the major portion of thisallegedmisconduct, paragraphs 7 through 9 and 11(a) ofthecomplaint, should be dismissed on the followinggrounds: (1) The alleged misconduct was not alleged in theunfair labor practice charge filed by the Union; (2) theBoard's Regional Director before issuing the complaint inthis case did not conduct an investigation, did not in otherwords give Respondent the opportunity to present itsversion of certain of the alleged acts of misconduct; and (3)thismisconduct was the subject of the Board's investiga-tion of the Union's objections filed in the representationcase and withdrawn by the Union.As to the first contention, the Union filed chargesalleging that the Respondent discharged nine namedemployees and constructively discharged Charlene Gau inviolationof Section 8(a)(1), (3), and (4). The GeneralCounsel refused to issue a complaint as to the ninedischarges but did issue the instant complaint. All of theconduct alleged in both the charge and the complaintrelates to the Respondent's alleged antiunion campaign.The Union's charge did not specifically refer to theinstances of independent violations of Section 8(a)(1) setout in the complaint. The charge, however, did allege to beunlawful the above and other acts." It is settled that thisgeneral language, which is uniformly included in Boardcharges, is entirely adequate to support complaint allega-1The transcript of the record is hereby corrected in accordance with theGeneral Counsel.unopposed motions to correct transcript filed by the Respondent and the2Unless otherwise specified, all dateshereinrefer to 1972. 472DECISIONS OF NATIONALLABOR RELATIONS BOARDtions, and ultimately unfair labor practice findings,that arebroader than the specific allegations of the charge, whereas in the instant case there is a legally sufficientrelationship between the acts specifically alleged in thechargeand those discovered through investigation.N. L. R. B. v. Kohler Company,220 F.2d 3, 6-7 (C.A. 7);N.L.R.B. v. Central Power & Light Company, 425F.2d1318, 1320-21 (C.A. 5, 1970). For thisreason I reject theRespondent'sfirstaffirmative defense.Ialso reject itssecond affirmative defense for the reason that neither theAct nor the Board'sRules and Regulations require that theGeneral Counsel in connection with each alleged unfairlabor practice secure Respondent'sversion of the factsbefore issuing a complaint,nor in this case does thereappear to have been an abuse of the discretionary powervested in the General Counsel and/or the RegionalDirector by the Board to conduct an investigation. Withrespect to the Respondent's third affirmative defense, I amof the opinion that the Union'sor Regional Director'sconduct in connection with the Union's objections in therepresentation case is notresjudicata,nor does it stop theGeneral Counsel from litigating similar matters in thisproceeding, especially since no hearing was held on theUnion'sobjections which were withdrawn only after anadministrative investigation.SeeAmalgamated ClothingWorkers ofAmerica,AFL-CIO v. N.L.R.B. (SagamoreShirtCompany),365 F.2d 898, 904-905(C.A.D.C.,1966);Leonard NiederriterCompany,Inc.,130 NLRB 113, fn. 2 at115.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.The Alleged Interference,Restraint, andCoercion1.The conduct attributed to Foreman LavernWalkerMetal Parts Production Foreman Lavern Walker, astatutory supervisor, spoke to machinists Jim Knox andRichard Santos in their work area on or about June 1.Walker asked for the reasons they supported the Union,and asked if there were other proumon employeesemployed in the machine shop. Knox and Santos repliedthere were a number of such employees and voiced thegrievances which had caused them (Knox and Santos) tosupport the Union. Walker proposed that the two employ-eesmeet with the manufacturing manager AdalbertKrampen and that he, Walker, would arrange such ameeting.The offer was declined, at which point, Walkerstated that after the representation'election the Respondentwould improve working conditions, that the Respondentrealized that things were not right "with the set up" in themachine shop and would see that things got better3The foregoingisbased on a compositeof the testimonyof Knox andSantoswho impressedme as reliable and honest witnesses Walker recalledone conversationabout theUnionwiththreemachinists,including Knoxand Santos,but testified he had no independent recollectionof what wassaid,thathe justremembered talking to the threeemployees. Walker didnot impress me as an honest witness.His bearing and mannerof testifyingindicated to me thathis poor memorywas not causedby the passage of timebut by a desireto hide the truthdeclaring that "after the last election [Respondent] hadgiven a raise." 3I find that Walker's inquiry on about June i directed toemployeesKnox and Santos about their reasons forsupporting the Union was calculated to force them toreveal their attitude toward the Union and as suchconstituted unlawful interrogation in violation of Section8(a)(1) of the Act. Also, violative of Section 8(a)(1) wasWalker's further questioning of Knox and Santos about theunion sympathies of the other employees in the metal shop.In concluding that the above-described conduct constitutesimproper interrogation, I have considered the fact thatthere is no evidence of any valid justification for thisconduct, and that it took place in the context of theRespondent's hostility toward the Union and without anyassurance against reprisal. I also find that Walker in hisconversation with Knox and Santos unlawfully solicitedtheirgrievances and promised them benefits.Walker,briefly stated, asked them to express the grievances whichhad led them to support the Union and upon hearing theirgrievances promised better working conditions after therepresentation election. There is no evidence that Respon-dent supervisionpriorto the Union's organizationalcampaign had solicited employees' grievances. Based onthe foregoing, I find that the solicitation of the employees'grievances by Walker who in effect promised that suchgrievances would be remedied violated Section 8(a)(I) ofthe Act.Swift Produce, Inc.,203 NLRB No. 60.The employee who initiated the Union's campaign andits principle supporter was Charlene Gau. Another employ-ee who actively supported the Union was Michael Farris.On or about June 1 outside the metal parts building,Foreman Walker spoke to Gau about the Union. Walkerasked Gau whether she was "involved with Michael Farrisand the Union" and specifically asked for the reasons Gausupported the Union. Gau explained why she supportedthe Union whereupon, Walker warned that she had "betterwatch out because [she ] was being watched" and told Gauthat the Respondent's production manager KennethReaves said she had taken some papers from the plant.This accusation angered Gau. She denied it and terminatedthe conversation. During the course of the conversationWalker asked Gau for the names of other employees whosupported the Union. Gau replied that she could not speakfor the other employees.4Ifind that on or about June 1, Walker unlawfullyinterrogated Charlene Gau about her union activities andsympathies and about the union activities and sympathiesof other employees and that by engaging in this conducttheRespondent violated Section 8(a)(1) of the Act. Ifurther find that by telling Gau she "better watch outbecause [she]was being watched" the Respondent,through Walker, created the impression in the eyes of Gauthat it was keeping her union activity under surveillance,4The foregoingis based on the testimonyof Gau who intestifying aboutthisconversation impressed me as an honest witnessWalker, at first,testified hehad a conversation with Gauon the subject of the Union butdenied the above remarks attributedto him by Gau Later, however, oncross-examination he testifiedthat the Unionwas not discussed during thisconversationWalker'sdemeanoras I have previouslymentioned wasgenerally thatof an incredible witness. I have rejected in its entirety hisversion of the Gau-Walker conversation OMARK-CCI, INCand that by engaging in this conduct the RespondentlikewiseviolatedSection 8(a)(l).5 In the context thewarning was given this was the only meaning that Gaucould reasonably give to it.62.The conduct attributed to Foreman RobertThompsonAbout I week before the representation election of June15,Assembly Foreman Robert Thompson, a statutorysupervisor, spoke to employee Marjorie Correll about theUnion as it related to the Respondent's "open door policy"and to carpenter Max Bums. The "open door policy," apolicy well known to the employees, allows an employee tocarry his grievances all the way up the Respondent'ssupervisory hierarchy if he does not receive satisfactionfrom his immediate supervisor. Max Burns is an independ-ent contractor employed by the Respondent, pursuant to acontract, who performs carpentry work. Thompson duringhis conversation with employee Correll stated that ifCorrell and the other employees succeeded in getting theUnion into the plant, "that the company would no longerhave an open-door policy", and MaxBurns"was going tobe without a job." Correll asked what Thompson meant byinferring that Correll was one of the employees supportingthe Union. Thompson answered, he understood that whenCorrell had been employed by another employer she hadhelped to organize for a union so he assumed she wasassistingtheUnion during its current campaign atRespondent's plant. Correll replied that her union senti-mentswere secret.?I find that Thompson's statement regarding the "opendoor policy" was an unambiguous threat that the Respon-dent wouldeliminatethis policy if the employees succeed-ed in getting the Union into the plant. I can not reasonablyinterpret the clear language used by Thompson as aprediction of what the Union would demand in regard to acontractual grievance procedure. He simply did not saythat nor did he use language which could be reasonably soconstrued. In these circumstances and in the context of theRespondent's union animus and its other unfair laborpractices I find on or about June 7 by threatening to doaway with the Respondent's existing grievance policy if theUnion got into the plant, that the Respondent violatedSection 8(a)(1) of the Act. SeeJacob Wiesel d/b/a SaticoyMeat Packing Co.,182 NLRB 713, 714-715. I also find thatThompson's statement which implied that employeeCorrell supported the Union, by its nature was calculatedto force Correll to reveal whether in fact she supported theUnion, and thereby constituted unlawful interrogation inviolation of Section 8(a)(1), as did Thompson's further5 In so finding, I realize this conduct was not specifically alleged in thecomplaint It took place, however, in the course of other events which werealleged as unfair labor practices and Is closely related to such alleged unfairlabor practicesAlso, Respondent did not object to its receipt, had fullopportunity to cross-examine and fully litigate, and did litigate the issue.Under these circumsts,nces I have ruled upon this conduct even though it isnot specifically alleged as an unfair labor practice See, e g,Monroe FeedStore,112 NLRB 1336, 13376There is no evidence or contention that Gau ever removed from theplant without permission company books, records, or papers nor is thereany contention or evidence that Respondent had a basis for believing shehad engaged in or would engage in this type of conduct.7The foregoing is based on the testimony of Correll. In bearing and473statement that he assumed Correll was assisting the Unionin its organizational campaign. I note that this interroga-tionwas without justification, without any assurancesagainst reprisal and took place in the context of theCompany's hostility toward the Union and its other unfairlabor practices. I do not, however, believe that Thompson'sthreat that if the employees succeeded in organizing aUnion that Max Burns "was going to be without a job"constitutes a threat within the meaning of Section 8(a)(1).Burns was not an employee of Respondent, he was anindependent contractor. In these circumstances, the evi-dence is not sufficient to establish that by making thisstatement that Thompson was impliedly threatening todischarge Correll or other employees if they supported theUnion.In June, shortly after the representation election of June15. Foreman Thompson spoke to employee JoAnn Hosleyabout the Union in the presence of Supervisor LouisPeters. The conversation took place in the office shared byThompson and Peters where Hosley was waiting for awork assignment. Thompson told Hosley that any employ-ee who voted for the Union was "his enemy" and that iftheUnion succeeded the Respondent would close downthe plant or just move the plant to a different location.Hosley said she did not believe the Company would everclose or move the plant. Also, Thompson told Hosleyabout some bad experiences he had with unions and stateditwas not a good idea to have a union.8 Based on theforegoing, I find that in June the Respondent, throughThompson, violated Section 8(a)(1) of the Act by threaten-ing employee Hosley with economic reprisals if shesupported the Union. Implicit in Thompson's statementthat any employee that voted for the Union was his enemywas a threat of reprisal. Also, I find that the Respondent,in violation of Section 8(a)(1) through Thompson, threat-ened employee Hosley that the Respondent would close itsplant if the employees supported the Union.3.The conduct attributed to Production ManagerKenneth ReavesOne of the employees who actively supported the UnionwasMichael Farris who was employed in the qualityassurance department. One day, between May 15 and 19,theRespondent's ProductionManager Kenneth Reavesdirected Farris to bring control charts to Reaves' office atwhich time he asked Farris to stay and talk about "whatwas going on in [the quality assurance] department."Reaves, among other things, asked Farris "what wasgetting started out there in the quality assurance depart-ment about this Union thing," and voiced the opinion,delivery-demeanor-she impressed me as an honest witnessThompsonwas not animpressive witnesss The foregoing is based onthe credible testimonyof employee Hosleywho was in the employ ofRespondentwhen she testified Hosley's mannerof testifyingand her demeanor in general leads meto believe she was areliable andhonest witnessThompson admitted he spoke to Hosley abouttheUnionHe testified, at first, hehad norecollectionof what hesaid butthenvaguely rememberedone comment.The memoryof Peters was nobetter, he had no recollectionat all-not even whether hewas everpresentwhen Thompson spoke to Hosley Neither Thompson norPeterswereimpressivewitnessesTheir loss of memorydid notappear tostem from thepassage of time but I received theimpressiontheywerenot candidwitnesses 474DECISIONS OF NATIONALLABOR RELATIONS BOARD"this is where it is all coming from." Farns replied thatReaves' own department contained a number of unionsympathizers.Reaves, in turn, stated that he and hisforemen had "taken a survey through their department"and figured that about 40 percent of the employeessupported the Union, but that he knew that the support fortheUnion in Farris' department, the quality assurancedepartment, was even higher. Reaves asked what Farns"thought the Union could do for [Respondent]," pointedout that the employees of a nearby employer had goneunion and it had not worked out and they were now in theprocess of deauthorizing the Union. Reaves asked, "what[theRespondent's employees] were doing getting startedwith the Union" stating that the employees would have topay dues and the Union would not do anything for them.During the course of the conversation Reaves told Farnsthat their talk was confidential, dust between the two ofthem, and warned Farns that if the management found outFarris was "in on" the Union's organizational attempt, thatFarris' "chances for promotion [with Respondent] will bealmost nil . . . I thought you had a bright future with thiscompany, but when they find out about this you just staywhere you are."9I find that Respondent violated Section 8(a)(1) of the Acton about May 17 by warning employee Michael Farns thathe would not be promoted because of his union activitiesand sympathies. I further find that during this sameconversation Reaves told Farris that certain supervisorshad "taken a survey through their department" andbelieved 40 percent of the employees supported the Union,knew that the support for the Union in Farris' departmentwas even higher and that Reaves knew that Farris was "inon" the Union's organizational campaign. Plainly, thesestatements were calculated to create the impression thatRespondent was keeping the union activity of Farris andother employees under surveillance and as such violatedSection 8(a)(1) of the Act. 104.The conduct attributed to Personnel AssistantJoAnn RiceciOn August 24 Respondent terminated a number ofemployees, one of whom was Gary Farris. Farris hadsupported the Union during the preelection campaign.Following his termination, on August 24, pursuant toRespondent's normal procedure Farris received an exitinterview from Personnel Assistant JoAnn Riceci, admit-tedly an agent of Respondent. During the course of thisinterview Farris asked that he be considered for rehire.Farris stressed the fact that he had enjoyed working forRespondent, stated he liked the people in management anddesired to remain with the Respondent but believed, he9The foregoing is based on the testimony of Michael Farris who testifiedin a forthright manner and whose demeanor while testifying was impressiveReaves admitted there was a meeting between them in his office but thatFarris did most of the talking Reaves had no memory of what he,Reaves,said to Farris,testifying"itwas mostly trivial"Reaves was an unimpressivewitness and I received the impression his memory was not dimmed by timebut by the knowledge that the truth would hurt Respondent I have rejectedhis testimony wherever it conflicts with Farris'10 In so finding,Irealize this conduct was not specifically alleged in thecomplaint It took place, however, in the course of other events which werealleged as unfair labor practices and is closely related to such alleged unfairsaid, that a number of the personnelin management held itagainst him because he had supported the Union. Riceci,at this point, asked if he was as pleased about thecompany, his job andmanagementas he stated, then "whyhad he supported the Union." Farrisgave his reasons forsupporting the Union which included a belief that theRespondent had unfairly selected for layoff a friend of his.Riceci asked whether Farris felt the Union could get hisfriend's job back. Farris replied the friend did not want toreturn to the company.iiThe record is clear and I find that at the time of hispostdischarge interview when Riceci asked him "why hesupported theUnion" that Gary Farris was seekingreemployment with the Respondent. I further find that thequestion by its very nature compelled Farris to indicatewhether he had repented or still supported the Union. Anextremely awkward position for Farns who knew that theRespondent was adamantly opposed to the Union, yet hewanted to be considered for reemployment by Respondent.Riceci's reason for asking the question-why if Farris likedthe company so much had he supported the Union-in myopinion was not justified by the circumstances. Not onlydoes questioning an employment applicant about his unionsympathies have the same coercive tendency as other typesof employer interrogation about unionattitudesor activitybut in addition, the delicatesituationoccupied by anemployee seeking employment or reemployment renderssuch questioning inherently even more coercive. This isespecially true where, as here, Farris knew that Respon-dent was hostile toward the Union and Ricecf gave noassurances to Farris that Respondent would not hold itagainst him if he still supported the Union. Under thecircumstances, I find that Respondent's interrogation ofGary Farris on August 24 about his union sympathies wasviolativeof Section 8(a)(l) of the Act.New EnglandBituminousTerminal Corporation,200 NLRB No. 7.5.The conduct attributed to Chief Engineer Y. S.HsuThe two employees most active in their support of theUnion were Charlene Gau and Michael Farris both ofwhom worked in the quality assurance department. Thesupervisor in charge of this department was the Company'sChief Engineer Y. S. Hsu. The record establishes that theRespondent'smanagementbelieved that a large number ofthe employees in Hsu's qualityassurancedepartment hadsupported the Unionin the representationelection.Todetermine why the employees in this department felt theyneeded the Union Hsu, so he testified, in August calledemployees Gau and Michael Farris into his office. Hsuspoke to Farris once and to Gau on several occasions. Thelabor practices.Also,Respondent did not object to its receipt,had fullopportunityto cross-examineand fullylitigate,and didlitigate the issueUnderthese circumstances I have ruled upon this conduct eventhough it isnot specificallyalleged as an unfair labor practice See,eg, Monroe FeedStore,112 NLRB 1336, 1337ItThe foregoingisbased on the testimonyofRicecfwhich iscorroborated by her writtenreport of the interview,a recordkeptduring thenormal course of businessAs will be notedlater, I have discredited Ricecf stestimonyon other matters and have creditedGary Farris' On thismatter,however, of the two witnesses, Riceci when she testified impressed me asbeing the more reliable OMARK-CCI, INC.General Counsel claims that during these conversationsHsu made statements and engaged in conduct whichviolated Section 8(a)(1) of the Act. I will first discuss hisconversationwith Farris and then the several allegedconversations with Gau.a.Hsu's meetingwithMichael FarrisOn August 31 Hsu called Michael Farris to his officewhere he spoke with him for about 2 hours. Hsu told Farristhat he wanted to talk to him since he had talked to theother employees in the department previously. On thesubject of the Union, Hsu asked Farris why he hadsupported the Union and told him that two other plantsoperated by the Respondent had gone umon and were inbad financial condition.Hsu asked, "how the otheremployees in the department felt about the Union, whichoneswere strongly for [the Union]," and wanted to knowthe employees' reasons for supporting the Union. Hsuexplained to Farris that if he, Hsu, knew thereasons theemployees supported the Union then he would talk to themand straighten their grievances out and the employeeswould not have to go to the Union again. Also, Hsu statedthat the plant was controlled by himself along with PlantControllerMincher,ManufacturingManager Krampen,and General Manager Arnold and that the last threenamed individuals assumed that Farris was the leader oftheUnion's organizational campaign and wanted himfired.Hsu stated he did not believe that Farris was theleader and had defended him and saved his job. Hsu askedFarris, "to keep [his]noseclean for Hsu's sake from nowon," and predicted that witha little timeeverything wouldbe forgotten. Farris denied he was the person who hadinitially contacted the Union.Hsu, using "an old chineseproverb" told Farris,in substance,itdid not matter butwhat did matter was the fact that management knew hewas involved with the Union and believed he was theleader.The foregoing is based on the testimony of MichaelFarris who impressedme as an honestwitness. He testifiedin a candid forthrightmanner.Hsu's testimonyin generalwas vague, ambiguous, and, on a number of points,evasive. Regarding his August 31 conversation with Farrishe testified he had no memory of what was said, butgenerally denied asking Farris whether he supported theUnion or which employees supported the Union or thereasons other employees supported the Union. Hsu was ingeneral anunimpressivewitness andIhave rejected histestimony where it is not corroborated by other credibletestimony.I find that on August 31, Hsu unlawfully interrogatedMichael Farris in violation of Section 8(a)(1) by askingwhy he supported the Union. I further find that byindicating thatmanagement believed Farris was theUnion's leader that Hsu placed Farris in a position ofhaving to reveal the extent of hisunionsympathies andactivitieswhich constitutes unlawful interrogation, and assuch violated Section 8(a)(1) of the Act. Likewise, unlawful12 In so finding, I realize this conduct was not specifically alleged in thecomplaint. It took place, however, in the course of other events which werealleged as unfair labor practices and is closely related to such alleged unfairlabor practicesAlso,Respondent did not object to its receipt, had full475in violation of Section 8(a)(1) was Hsu's interrogation ofFarrisabout theunionsympathies of Farris' fellowemployees. I further find that Respondent violated Section8(a)(1) when Hsu told Farris that management wanted tofire him because of his umon sympathies and activities andthat his continued employment was conditioned on hiskeeping his "nose clean" of the Union. Also, unlawful isHsu'sstatementthat if he knew the grievances whichcaused the employees to support the Union he wouldstraighten them out so the employees would not have to goto the Union again. The law is settled that such a promiseto improve employees' terms and conditions of employ-ment for the purpose of dissuading them to support theUnion violates Section 8(a)(1).12N.LR.B. v. ExchangeParts Company,375 U.S. 405 (1964).b.Hsu's meetings with Charlene GauCharlene Gau, the employee who initiated the Union'sorganizationalcampaign, it appears was the most activeadherent for the Union. The record establishes thatRespondent'smanagementknew or suspected Gau's roleas the leading union activist, and was concerned over thelarge number of union sympathizers in Gau's department,thequalityassurance department, over which ChiefEngineer Hsu was in charge. On August 16, Hsu in theafternoon called Gau into his office where, in the presenceof his secretary Carol Schwartz, spoke with Gau, as Hsutestified, to determine what grievances had caused Gauand the other employees in the department to support theUnion. Schwartz took notes of what was said.At the start of the meeting Hsu asked Gau to write out inher own hand, "why [she] supported the Union, who wasinvolved and that [she] was sorry, that [she] would not doitagain," and asked Gau to sign this statement which I willhereafter call the "Union confession." Hsu also told Gauthat he wanted to discuss the reasons why she supportedthe Union because he believed that if they ironed out theproblems that perhaps the Union would not get startedagain. In this regard, Hsu asked Gau to tell him thedifferentreasonsof the other employees for supporting theUnion. The reasons which led Gau to support the Union,Hsu told her, would be taken by him to amanagementmeetingso that management could work out the compa-ny's problems. Gau explained the grievances which hadcaused the employees to support the Union. This meetinglasted about 1-1/2 hours.On Thursday, August 17, Hsu, in his office, asked Gau ifshe had considered preparingand signingthe "Unionconfession" and Gau said she would not sign such adocument. Since the Company worked 4 10-hour days aweek,Monday through Thursday, the next workday wasMonday, August 21. On this date Hsu,in hisoffice, againasked Gau if over the weekend she had thought aboutpreparing and signing the "Unionconfession."Gau againrefused to sign such a document and told Hsu to stopasking her to do so. Whereupon, Hsu started to talk aboutMichael Farris, the other employee in the department whoopportunityto cross-examine and fully litigate and did litigate the issueUnderthese circumstances I have ruled upon this conduct even though it isnot specificallyalleged as an unfair labor practice.See, e.g,Monroe FeedStore,112 NLRB 1336, 1337. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDhad actively supported the Union, stating, "they weregoing to fire Mike Farris because he was involved in theUnion, because he had been so involved in the unionactivities and they didn't feel they owed him anything."The above-described words and conduct attributed toHsu is based on the testimony of Gau. Gau also testifiedthat during August she had other meetings with Hsu in hisoffice.Hsu admits to dust twomeetingswithGau inAugust, the August 16 meeting and a meeting the followingweek on either August 21 or 22. His version of thesemeetingsin crucial respects differs from Gau's as does thetestimony of Schwartz concerning the meeting of August16.Based on the entire record, but particularly myobservation of the witnesses, I credit Gau and reject thetestimony of Hsu and Schwartz with respect to what wassaid at the meeting of August 16. Likewise, and for thesame reasons, I reject the testimony of Hsu regarding theother conversations attributed to him by Gau in August. Icredit the testimony of Gau with respect to the number ofsuch conversations, the manner in which the conversationsarose, the number of times she met with Hsu, the length ofthese conversations, and the content of the conversations.Gau impressed me with her sincerity. Her testimony wasgiven with conviction. There was nothing in her version ofthe meetings or her demeanor to suggest that her version ofthese events was fabricated. On the other hand, Hsu andSchwartz in demeanor impressed me as being insincerewitnesses.Also, Hsu's testimony generally was vague andevasive and on many important matters internally incon-sistent.English,Irealize, is not Hsu's native language, butIcan not ascribe Hsu's ambiguity and evasiveness to this. Iwould be naive to ignore the fact that Hsu has used theEnglish language for a number of years, has lived in theUnited, States continuouslysinceat least 1965, at whichtime he received his master's degree from Oregon StateUniversity. I received the distinct impression Hsu was nottrying to tell the truth as he remembered it, rather hisdemeanor and manner of testifying was that of someonedetermined to obfuscate the truth. This is a harshjudgment, and I am aware that I may be in error, but myconsidered judgment based on my observation of thewitnessesas well as on the content of their testimony is thatGau tried to tell the truth and Hsu and Schwartz did not.In reaching this conclusion, I have carefully considered thefact that prehearing statements given by Gau differ fromher testimony on details such as dates of meetings, and thelength of meetings. I do not feel, however, that thisseriously affects her overall credibility, but rather amconvinced it exhibits no more confusion as to details thanisnot uncommon in the stories of entirely honest andreliable witnesses.Based on the foregoing, I find that in violation of Section8(a)(1) of the Act, Respondent on August 16, 17, and 21,through Hsu, unlawfully interrogated Gau by asking her toexplain why she supported the Union, to tell what otheremployees had supported the Union, to disavow hersupport for the Union, and to promise not to support the13The complaintdoes not allegeand the General Counsel doesnot urgethat in the circumstances of this case this was atoo-broadlimitation on theright of an off-duty employeeto enter the plant to solicit for the Union Indispute,however, is whether Hsu askedifGau knewanything about unioncards being passed around I havenot resolvedthis factual dispute. For,Union in the future.Ifurther find that Respondentviolated Section 8(a)(I) of the Act on August 21 when Hsuthreatened Gau with discharge if she did not withdraw hersupport from the Union.Hsu's warning that Respondentwas going to fire Michael Farris because of his unionsympathies given immediately after Gau had refused tosign the"Union confession"could have been construed asnothing but a threat that Gau would suffer the same fate ifshe did not withdraw her support from the Union.B.Respondent'sConduct Toward Charlene Gau andtheTerminationof Gau'sEmployment1.Gau'sunion activitiesCharlene Gau began work for the Respondent in August1969 and was employed asa clerical inthequalityassurance department. On about May 10 or l1 she visitedtheUnion's office, discussed the possibility of the Unionrepresenting the company's employees and after consider-ing the matter began to solicit employees to sign cardswhich authorized the Union to represent them. Gau, whoinitiatedthe Union's organizational campaign, was assistedin distributing the Union cards by three other employees,one of whom was Michael Farris. OnFriday,May 12,Gau, employed on the first shift, with Michael Farrisentered the plant during the second shift and solicitedseveral employees on this shift to sign Union cards. ByMonday,May 15, it was common knowledge amongmanagement that the Union was conductingan organiza-tional campaign among the employees and that Gau wasleading union adherent activelyorganizingfor the Union.Thus, Ron Keller, a supervisor in the qualityassurancedepartment, credibly testified that on May 15 ProductionManager Reaves told him that Gau and Mike Farris hadpassed out union cards on the second shift the previousweek and further testified that on the same day-May15-at a meeting attended by all of the Respondent'ssupervisors that the second shift supervisor Hendricksnotified the Respondent's Production Manager KrampenthatGau and Mike Farris had been passing out unioncards on his shift. Also, according to Mike Kelly, theranking supervisor in the quality assurance department, thehead of the department, Hsu, on May 15, told Kelly thatProduction Manager Krampen had told Hsu that Gau andMike Farris had been observed on the second shift passingout union cards. On the same day Hsu, in the presence ofKelly, spoke to Gau about being in the plant during thesecond shift the previous Friday. He instructed her not tocome into the plant during her off-duty hours unless shehad received permission from her immediate supervisor,Kelly. i32.The change of Gau's job dutiesOn or about May 17, almostsimultaneouswith itsknowledge that Gau was behind the Union's effort toorganize the plant, Hsu met with the two supervisors of theeven if the question were asked,and even if it constitutes unlawfulinterrogation, the recommendedorder inthis decision already encompassessuch unlawful conduct and the disputed interrogation is not relevant to thedisposition of other issues in this case OMARK-CCI, INC.quality assurance department, Kelly and Keller. Hsu toldthem it was difficult for him to believe that two of hisemployees,Gau and Mike Farris, were involved in theunion activity.He told Keller and Kelly to restrict themovements of Gau so she would not go to the Company'smain office where records were kept, explaining to themthathe and the Company's general manager, Arnold,believed that Gad was removing records from the mainofficewhich the Union was duplicating for use in itselection campaign. Hsu also told the two supervisors toroute any of their typing or reproduction or other work toCarol Schwartz, Hsu's secretary, rather than to Gau.14At about the same time that Hsu was talking to the twodepartment supervisors about Gau's duties, Hsu's secretary,Schwartz, came to Gau and without explanation tookfrom Gau's possession all of the personnel records of theemployees in the quality assurance department which hadbeen previously kept by Gau. Schwartz' explanation toGau was that she was acting pursuant to Hsu's instruction.One or two days later Hsu directed Gau not to continue topick up the department's mail stating that he wantedeverything routed directly through him and that, "they hadother things they wanted [Gaul to do." Gau no longerpicked up the mail nor did she continue to maintain thedepartment's personnel records. These duties were trans-ferred to Hsu's secretary, Schwartz. Gau was directed tospend more time helping department supervisors Kellerand Kelly.In explaining the change in Gau's duties, the Respondentoffered two witnesses, Schwartz and Kelly. They did notcontrovert Gau's testimony as to the nature of the changesin her duties or the fact that the changes were madeimmediately after the Respondent learned about Gau'sunion sympathies and activities. Their testimony was nothelpful on the question of the Respondent's motivation forchanging Gau's duties. The individual who made suchchanges. Chief Engineer Hsu, was not questioned on thispoint by the Respondent. Hsu's failure to testify about themotive for changing Gau's duties leads me to believe thathis testimony would have been unfavorable to Respondent.The little testimony given by him on this matter lendssupport to this inference. On direct examination Hsutestified thatGau once told him someone had falselyaccused her of stealing company documents for theUnion.ia Hsu denied anyone from management had everaccused Gau of engaging in this conduct. Then, on cross-examination Hsu reluctantly admitted that at a meeting ofmanagement it was brought out that Gau was a unionadherent at which time the suspicion was voiced bymembers of management that Gau had stolen or passedsome information to the Union. Hsu, so he testified, wasinstructed at this time to limit Gau's work authority so shewould not have access to company records she might giveto the Union. There is not, however, one bit of evidencethat Gau ever removed any company paper or record fromthe plant for the use of the Union or passed along anyconfidential information to the Union or that the Respon-14The above remarks made by Hsu to Keller and Kelly are based on thecredible and undenied testimonyof Kelleri'As previously found, Gauin fact on or aboutJune 1 hadbeen told byForeman Walker that she hadbetter watchout because she was beingwatched and that Production Manager Reaves had told him Gau had taken477dent had any basis for believing that she was either guiltyof such conduct or would engage in this type of conduct.Based on the foregoing, and the whole record, I find thatRespondent was hostile toward Gau because of her unionactivities, immediately after it learned of these activitieschanged her job duties, that such a change was madebecause of Gau's union activities and because of Respon-dent's union animus, and further find that Respondent hadno legitimate business justification for engaging in thisconduct. Accordingly, I find that Respondent on or aboutMay 17 violated Section 8(a)(1) and (3) of the Act bychanging Gau's job duties because of her union sympathiesand activities. Of course,it isno defense for Respondent tourge that the change in duties did not make Gau's job anyless desirable. SeeAssociatedMills, Inc.,190 NLRB 113,and cases cited In. 19.3.Hsu's dailymeetingswithGauGau testified that commencing on August 2 andcontinuinguntilshe quit work on August 24, Hsu initiatedmeetingswith her almost daily. Hsu denies this andtestified he spoke to Gau during this period at length onlyon August 16, as described previously, and one other time,eitherAugust 21 or 22. As previously stated in thisDecision, I was impressed by Gau and not impressed byHsu and have credited Gau's testimonyin itsentiretyregarding her meetings with Hsu during August. In thisregard, I also note that Gau's testimony that she frequentlywas summoned to Hsu's office for lengthy meetings wascircumstantially corroborated by the credible and unde-nied testimony of Supervisor Ron Keller and the Farrisbrothers.Mike Farris testified that almost daily in Augusthe received instructions from Hsu to leave a note for Gautogo to Hsu's office when she arrived at work, thatbecause of the frequency and length of Gau's visits withHsu she was not able to complete her normal workassignments, and that Gau during this period spent about10 percent of her time in the quality assurance departmentwhereas normally she spent 95 percent of her time in thedepartment.Gary Farris testified that the Company'ssafety procedure required that he telephone the qualityassurancedepartment each hour, daily. The personresponsible for answering the phone was Gau and it wasGau who normally received Farris' hourly calls. During the2 week period just before her termination, Gau, as Farristestified,answered his phone calls only once or twiceduring the day and some days would not answer any of thecalls. Supervisor Keller testified that although he was notin a position to keep a close watch on the amount of timeGau spent in the department that during her last 2 weeksof employment, he did observe that she was absent fromher desk "quite often." isI shall now briefly describe Hsu's meetings with Gau andthe pertinent events surroundingthese meetings.On August 2 Hsu met with Gau in his office where theytalked for about 2 hours. Hsu stated he was gettingsome papersfrom the plant16The testimony of Carol Schwartz. the secretaryof Hsu, that she didnot remember or recallGau inHsu's office on August3. 14, 15, or 17, is notcredible, shedid not impress meas a trustworthywitness 478DECISIONSOF NATIONALLABOR RELATIONS BOARD"pressure" from "higher up" because he had two secretar-ies and he had to do something with one of them. Hsutalked to Gau about furthering her education so she couldget a betterjob with the Company, told her he believed shehad the ability to be an engineer, and, as Gau testified, said"thatmy union activities wouldn't have anything to dowith it and he was really pulling hard for me, that somepeople wanted him to fire me and he was doing his best tokeep me there." 17 Hsu suggested that Gau take additionaltraining in math. He volunteered to tutor her, and lent heran algebra book.18On Thursday, August 3, Hsu spoke to Gau in his officefor an undisclosed period of time. He asked whether shehad looked over the algebra book. Gau stated she believedshe could master the subject matter and expressed a desireto take extra training if Hsu was willing to spend the timewith her. Hsu asked if Gau thought she was capable ofperforming Michael Farris' fob, he was a technician in thedepartment.Gau stated that with proper training shewould be able to do the job.At this time Respondent's employees including Gauworked a 4-day week, Monday through Thursday. Gauwas on vacation from Monday, August 7, throughThursday,August 10, and returned to work Monday,August 14.On Monday, August 14, and Tuesday, August 15, whenGau arnved at work she found notes directing her to go toHsu's office. Gau went to the office and met with Hsu forabout 2 hours each day. Briefly stated, the following tookplace at these meetings. Hsu asked about Gau's vacationand whether Gau had read any part of the algebra book,and if she thought she could master the math. Hsu statedthathewanted to reorganize the quality assurancedepartment and told Gau about an engineer the Companyplanned to transfer in from another one of its plants. Hsutalked about the jobs performed by the various employeesin the department, questioned Gau about certain jobs andtalked with Gau in general about the jobs, among otherthings, telling her that the company planned, in effect, toeliminate Gary Farris'job. Gau told Hsu she thought GaryFarris was an excellent employee.On Wednesday, August 16, the Respondent's GeneralManager Arnold at the afternoon coffeebreak called ameeting of the employees at which time he announced thatthe Union had withdrawn its objection to the representa-tion election conducted by the Board. Following thisannouncement, as described earlier, Hsu summoned Gauto his office for the purpose of finding out why she and theother employees had supported the Union. Hsu, as I havefound earlier, requested that Gau prepare and sign the"Union confession." In addition, Hsu asked Gau to givethe reasons that she and the other employees supported theUnion, explaining that he wanted to discuss these reasonsbecause if the company ironed out the problems thatperhaps the Union would not get started again. Hsu statedit In the context in which it occurred,I find,this was a none too subtlethreat that top management wanted to discharge Gau because of her unionsympathies and, as such,violated Section 8(a)(I) of the Act.Plainly, thethreat of discharge was not connected with the fact that Hsu had two "socalled"secretaries,one of whom was surplus For, Hsu at all times materialemployed two "so called"secretaries,Schwartz, his personal secretary, andGau Schwartz was hired in April to replace another lady who had beenthathe would relay Gau'sremarks to a managementmeetingso managementcould work out the problems. GautoldHsu about the grievances which had caused theemployees to support the Union. The conversation lastedabout 1-1 /2 hours.On Thursday, Augtist 17, the last workday of the week,Hsu initiateda conversation with Gau in his office atwhich time, as previously found,Hsu againasked her toprepare and sign the "Union confession" and said he didnot understand why Michael Farris would support theUnion after the company had done so much for him. Gaurefused to prepare and sign such a confession andexplained to Hsu why, in her opinion, Mike Farris hadsupported the Union, a subject which they then discussed.This meeting lasted about 2 hours.On Monday, August 21, Hsu summoned Gau into hisoffice at which time he spoke to her for about 4 hours. Hsu,as previously found, again asked her to prepare and signthe "Unionconfession."When Gau adamantly refused todo this, Hsu warned that the Respondent intended todischargeMichael Farris because ofhis union activities.Gau defended Farrisexplaining in detailwhy she believedhe was a good employee who should not be discharged.Hsu, afterlisteningtoGau's comments,statedhe wouldfireRon Keller rather than Mike Farris. They talked aboutthis.Gau, not desiring to see anyone fired, pointed out thatKeller had two children to support and was a hard worker.On Tuesday, August 22, when Gau arrived at work sheagain found a note on her desk to visit Hsu in his officeand except for the lunch break she stayed there the entireday talking with Hsu. They continued their discussionabout the possible discharge of employees includingMichael Farris and Ron Keller, and they again discussedthe jobs of each employee that worked in the department.Hsu stated that he wanted to improve and reorganize thequality assurance department and wanted Gau's help indoing this, and that Gau had "really hurt"him when shebecame involved with the Union. Hsu stated that he felttheUnion had disruptedall of his plansfor the depart-ment.Gau credibly testified that because Hsu had told herhe wanted her help inreorganizingthe department that shefelt a responsibility about whether Keller or Michael Farriswould be discharged.On Wednesday, August 23, as will be described below,Gau did not go to work and on Thursday, August 24, shenotifiedHsu that shewas terminatingher employment.To sum up, during the 8 working days immediately priortoGau's termination,Hsu virtually each day summonedher to his office and on each occasion spoke to her atlength, once keeping her in the office all day. He did this, Ifind,becauseGauwas a leadingunion adherent, theemployee who initiated the Union's campaign, and Hsudesired to discourage Gau from continuing to support theHsu's secretaryThereisnothing in the record to suggest that there wasinsufficient work for both Gau and Schwartz nor is there any evidence thatany one was pressuring Hsu to discharge either Schwartz or Gau becauseone of them was surplus.is 1 reject Hsu's testimony that in Aprilor Mayhe gave Gau his algebrabook OMARK-CCI, INC.479Union and to learn from Gau the reasons Gau and otheremployees had thrown their support to the Union.19Wholly apart from the frequency, the length, and Hsu'smotive for holding these meetings, at several of themeetingsHsu, as I have previously found, engaged incertain conduct which violated Section 8(a)(1). At morethan one meeting he interrogated Gau about her unionsympathy and activity and the union sympathy andactivity of other employees. During three of the meetingshe asked Gau to prepare and sign a statement indicatingshe disavowed the Union and promising not to support theUnion.When Gau adamantly refused to sign such astatementHsu threatened her with discharge if shecontinued to support the Union. Also, at another meetingto discourage Gau from continuing to support the UnionHsu informed her that management wanted to dischargeher because of her union activities but that he, Hsu, wasdefending her. To be realistic, it is in this context that theseries of meetings between Hsu and Gau must be viewed.When viewed in this context, I am of the opinion thatsubjectingGau to approximately 8 lengthy consecutivedailymeetings with the boss in the boss' office becauseGau was a union adherent who the boss wanted todiscourage from supporting the Union was a form ofharassment which reasonably tended to restrain and coerceGau in the exercise of her right to support the Union.Accordingly, by engaging in this conduct the Respondentviolated Section 8(a)(1) of the Act.4.The events surrounding the termination ofCharlene GauOn Tuesday, August 22, after Gau's all day meeting withHsu, she went home upset and talked with her husband,James Gau, until the early hours of August 23. James Gaucredibly testified his wife told him, "she was tired of beinghauled into the office many times by Hsu . . . she wastired of him asking her to sign a confession. She was just allshook up . . . she couldn't calm down." The next day,August 23, Gau stayed home from work. She phoned theplant to notify them of her absence. Mike Farris who tookher call and relayed the message to management credibly19Hsu gave an explanation for one meeting with Gau, the August 16meeting This was called, he testified, because he knew Gau was a unionadherent and wanted to determine why Gau and the other employees whowereunionsympathizers supported the Union I am of the opinion,however, that this along with a desire to discourage Gau, the leading unionadherent, from continuing to support the Union was Hsu's primary motivefor meeting with Gau daily during the month of August For, Hsu gave noexplanationwhyhe conducted a series of daily meetings over a period ofseveral consecutive working days with a clerical employee Unexplained isthe failure of Hsu to subject any of the other employees to this unusualtreatmentAlso, the content of the meetings establish that an importantpurpose of the meetings was to dissuade Gau from supporting the Union byeither the use of the carrot (an offer to assist Gau in advancing with thecompany) or the stick (threatening to discharge Gau if she continued tosupport the Union )20The credible testimony of Gau's husband, James Gau, corroboratesher testimony that she went to the plant on August 24 intending to work Ihave rejected Ruth Gray's testimony that about 10 a in on August 24 Gau,on herwayinto the plant, told Gray she was quitting Gray was vague aboutthis alleged conversation and in bearing and demeanor she did not impressme as trustworthy on this matterIalso credit the testimony of James Gau corroborated by his wife'stestimony, that he did not decide to enroll inPeninsulaCollege until Friday,August 25, after Gau had been told by Hsu that she should not report fortestified that Gau told him she was going to be absent fromwork because she had been in Hsu's office all day long andhad been upset about it, had not slept so she was going tostay home to catch up on her rest.On Thursday, August 24, Gau credibly testified that shewent to the plant late, about 10 a.m., with the intention ofgoing to work.20 When she arrived in the quality assurancedepartment she found a note on her desk which told her to"go see" Hsu. Gau was about to do this when, as Gautestified, "[Mike Farris] said they had fired Gary Farrisand I knew there was nothing that I could do. They hadfiredGary." Thinking that Mike was joking, Gau phonedGary Farris who was working in another area of the plantand in response to her inquiry Farris told her that it was hisunderstanding that he was going to be terminated that day.Gau testified that she reacted to this information asfollows: "Gary confirmed it [referring to his termination].He came down and we talked about it for a while, like,wow, I thought there was nothing I could do now. So I gotmy NOPA [referring to a personnel form entitled "noticeof personnel action" which among other things is used as atermination form] and I filled it out. I looked for Hsu togive it to." Gau was not able to locate Hsu, but whilelooking for him she met Supervisor Keller on his way tolunch. Gau, who was either crying or getting ready to cry,toldKeller she was quitting and testified, "[Keller and 11talked and I really got upset because he [Keller] had firedGary Farris." Gau told Keller Hsu wanted her to sign the"Union confession" and that everybody was getting fired.Keller unsuccessfully tried to talk Gau out of quitting untilat least she spoke to her immediate supervisor, Kelly, whowas not at work that day. Gau left Keller and took herNOPA (termination slip) to Personnel Assistant JoAnnRiceciand left the plant for home.21 It was aboutnoontime.In the meantime after Gau notified him that she haddecided to quit, Supervisor Keller went to Hsu's office andtold him Gau had quit. Hsu asked "what for?" Kellerignored the question and asked "isn't that what Al Arnold[Respondent's general manager] wanted?" Hsu replied,"yes, if we could get Mike Farris to quit now, we would bework Monday, on which date he mailed the application to the college inthis regard I have carefully considered the fact that prior to August 24 Gauhad indicated to various people that her husband intended to leave the areato attend college The Gaus, husband and wife, however, each impressed meas honest witnesses on this point2iRiceci testified that when Gau handed her the quit slip she told hershe was quitting because "my husband is going to school and I'm going withhim" and at the same time gave Riceci Hsu's math book to return to Hsu Ido not believe her on either point When she testified on the subject ofGait's termination Riceci's manner of testifying and her demeanor was notthat of an honest witness In addition, this testimony is not corroborated byHsu and does not ring true Riceci testified she immediately told Hsu thatGau had quit because her husband was going to school Hsu does notcorroborate her on this crucial matter Hsu claims he was so upset when helearned Gau had quit that he was not able to remember what Riceci said tohim Regarding the return of the math book, Riceci admits that the bookwas not immediately returned by her to Hsu but she inadvertently left it onher filing cabinet The record shows, and Riceci acknowledges, she had tohave been blind to have missed the book I find she was not blind but, thatGau, as she testified, did not return this hook until September 5 when shereturned to the plant for her paycheck Also, contrary to the testimony ofRiceci that she returned the book to Hsu, Hsu testified that anotheremployee returned the book to him, not Riceci 480DECISIONSOF NATIONALLABOR RELATIONS BOARDrid of Mike Farris." Hsu again asked why Gau had quitand Keller told him that she probably had heard aboutGary Farris being terminated.22After he spoke to Keller about 12:45 p.m., Hsutelephoned Gau at her home. When he spoke to Gau hesounded upset. He asked why she had "done this to him,"stated that she had "played right into their hands," becauseby quitting she had done exactly what "they" wanted herto do. Hsu during the course of the conversation statedthat Gary Farris had not been discharged. Hsu asked Gauwhat he, Hsu, was going to do because his secretary,Schwartz, was on vacation until after Labor Day. Gauapologized for inconveniencing Hsu by quitting and toldhim, "maybe [you ] shouldn't have told me the things [you ]did. I just couldn't handle it." Gau, however, told Hsu shewould return to work the next workday, Monday, August28, and would stay at least until Carol Schwartz returnedand that by that time if things did not get better she wouldprobably give her 2 weeks' notice, train a replacement, andquit.Hsu agreed to this arrangement and asked Gau to callhim back so it would look better. Gau hung up, called Hsuback through the plant's switchboard, at which time theyreaffirmed what had been agreed upon previously, namelyGau would return to work Monday.23Gau, at the hearing, testified that "one of the reasons Iwas going back to work was because . . . he had said thatGary [Farris] was not going to be fired", and furthercredibly testified that even though she learned later thatday that Farris had in fact been discharged that she stillintended to return to work on Monday, August 28,explaining,"at least until [Schwartz] got back fromvacation. Like, [Hsu] did not have anybody . . . I did feelreal bad about leaving there with no one to do his letterwriting or anything."Gau, however, did not as agreed return to work. For,that evening Hsu phoned Gau at home. Her husband,James Gau, took the call and handed over the phone toGau. Hsu told her that "he was very upset" but that shewas not to return to work on Monday. Hsu explained thatthe General Manager Arnold had seen her termination slipand that it was too late to do anything about it. Hsuapologized for the way things had worked out, expressed adesire to be close friends with Gau and advised her, ineffect, not to tell anyone that he had previously called Gauand arranged for her to return to work.2422The Hsu-Keller conversation described above is based on the credibletestimony of Keller who impressed me as an honest witness when hetestified on this matter I do not believe Hsu's denial, for as was the casewith his testimony in general he did not impress me as being candid whenhe testified about this conversation23The above-described Hsu-Gau telephone conversations are based onthe credible testimony of Gau Hsu first testified "i contacted lGau] bytelephone," then testified he did not recall initiating the call, thenreluctantly admitted he possibly did initiate the phone call Regarding theconversationHsu first testified he told Gau that when he needed her hewould call her, then testified he unequivocally told Gau "to come back towork for two weeks" and then testified he did not ask her to return to workbecause she had already resigned As previously indicated, Gau impressedme as an honest witness,whereas Hsu impressed me as a dishonest witness5.Discussion and ultimate conclusions regardingthe termination of Gaua.The "constructive" dischargeThe law is settled that an employer is not guilty of adiscriminatorydischargebecause an employee takesumbrage at its antiunion actions or attitudes. On the otherhand, when an employee's resignationis the direct andintended result25 of an employer's unlawful conduct theBoard has regularly found that the employer has "con-structivelydischarged" the employee in violation ofSection 8(a)(1) and (3). Generally see,ActionWholesale,Inc. d/b/a A. L. French Co.,145 NLRB 627, 628 andJohnS. Barnes Corporation,165 NLRB 483, 484.Guided by the above principles, I am of the opinion thatthe evidence does not preponderate in favor of a showingthat Gau was "constructively discharged." In reaching thisconclusion I am motivated by the following factors. Theunfair labor practices directed againstGau did notconstitute the kind of misconduct calculated to cause Gauto quit. The discriminatorychange inherjob duties did notmake the job undesirable or working conditions onerous.The other acts of misconduct directed against Gau on theirface were designed to either dissuade Gau from continuingto support the Union or to learn from Gau the attitude ofthe other employees about the Union. These unfair laborpractices, inmy opinion, were designed merely to thwartthe employees', including Gau's, union activities, and werenot a tactic designed to drive Gau into an involuntary quit.Nor, apparently did Gau view the situation. Gau did notcomplain to Hsu, perpetrator of the misconduct, about thevarious acts of misconduct directed against her. Also, onAugust 24 after thinking the situation over Gau wasprepared to resume work and only reached a decision toquit upon learning that the Respondent had dischargedGary Farns.26 Gau's testimony, which is set out in detailabove, demonstrates the significance to Gau of the news ofGary Farris' termination, and in my opinion, constitutes anadmission by Gau that but foi Farris' discharge on August24 she would not have quit her employment. In addition,the record establishes that although Hsu desired todiscourage Gau from continuing to support the Union, hedesired to retain her as an employee. Thus, when helearned that Gau had quit, Hsu did not welcome the newsas would be expected if he had been seeking to cause her toquit, but rather was visibly upset and made a serious effortto get Gau to return to work. The fact that it appears thattheCompany's general manager, Arnold, welcomed theopportunity to get rid of Gau because of her unionIhave rejectedHsu's testimony concerning the August 24 phoneconversations with Gau wherever it conflicts with Gau's24This phone conversation is based on the credible testimony of Gaucorroborated by her husband who testified that Hsu did in fact call thatnightHsu testified he did not phone Gau that night I do not believe him29,Of course,"a man is held to intend the foreseeable consequences ofhis conduct"Radio Officers' Union of Commercial Telegraphers Union,AFL-CIO v NLRB , 347 U S17 (1954)26There is nocontentionthat Gary Farris'terminationwas notbased onlegitimate business considerationsThe Union,in the charge upon which thecomplaint in this proceeding is based,alleged that his termination wasunlawfully motivated The Regional Director dismissed this portion of thecharge,and upon appeal was sustained by the General Counsel OMARK-CCI, INC.481activities does not, in the circumstances of this case, in myopinion,detract fromthe conclusionthatHsu did notengage in a courseof conductdesigned to cause Gau toquit.To sumup, I amof the opinion thatthe evidence failsto establishthat Respondent's intention was toforce Gau'sresignationor that Gau'scontinued employment wasconditioneduponher abandonmentof herunionactivityor sympathies. Underthese circumstances,Icannot saythatRespondent"caused"Gau to quit,or that hervoluntary quittingwas tantamount to a constructivedischargeviolativeof Section8(a)(3) of the Act.b.The refusal to rehire GauEven though Gau voluntarily quit on August 24, thequestion still remains whether Respondent's refusal toreemploy Gau on the same date was discriminatory.Within 2 hours after she had quit,Gau, in response toHsu's plea to come back, agreed to return to work the nextworkday. The only reason given by Hsu to Gau when helater refused to reemploy her was that the Respondent'sgeneral manager,Al Arnold,had seen her termination slip.Respondent offered no evidence to explain whether in factArnold was the person who overruled Hsu's decision toreemploy Gau, and,if so, what was his reason.The recordcontains no evidence of a company policy or precedent forrefusing to reemploy an employee,like Gau,who quits. Inthis regard, it is relevant that the person who decided toreemployGau, Chief Engineer Hsu, is a high-rankingmember of management in complete charge of twodepartmentswith four low level supervisors under hisimmediate direction.On account of his position in the hierarchy of manage-ment,presumably Hsu is familiar with company policy,and his decisionto reemploya person normally is notquestioned.Thisisespecially true in the case of anemployee like Gau whose services Hsu obviously neededand who was an employee with 4 years of company servicewho Hsu regarded as a good and intelligent worker.Against this background,the additional factors surround-ing the refusal to reemploy Gau take on added signifi-cance. Gau was known to the Respondent to be one of themost ardent advocates of the Union.Gau was solicited onthree separate occasions by Respondent to disavow hersupport for the Union,and was threatened with dischargeby Respondent if she did not do this. Nevertheless, Gauinformed Respondent she would not repudiate the Union.On these facts I am satisfied that the record, by apreponderance of the evidence,establishes that Respon-dent'srefusal to rehire Gau on August 24, 1972, wasprompted by her union activity,and therefore violatedSection 8(a)(3) and(1) of the Act. SeeSaxe-Glassman ShoeCorporation,97 NLRB 332, 333-334, enfd.on this point201 F.2d 238, 243 (C.A. 1). (Employee Tremblay.)CONCLUSIONS OF LAWUpon the basisof the foregoing findings of fact, and theentire record,Imake the following conclusions of Law:1.Omark-CCI, Inc.,the Respondent,isan employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.TeamstersUnion Local No. 551,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers ofAmerica,Independent,the Union,isa labororganization within the meaning of Section2(5) of the Act.3.By changing the job duties and refusing to rehireCharlene Gaubecause of her unionactivity,the Respon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(3) and(1) of the Act.4.By interrogating employees or applicants for em-ploymentabout their union activity and union sympathiesor those ofotheremployees;by threatening employeeswitheconomic reprisals including loss of promotion,discharge and plant closure if they supportthe Union; bythreatening an employee that if the employees selected theUnionas their bargaining representative they would bedeprivedof their present right to speak directly withmanagement about their individual grievances;by solicit-ing grievances or complaints from employees for thepurpose of ascertaining what improvements in workingconditions could be granted which would induce theemployees not to seek unionizationand byimplying thatsuch grievances would be remedied;by promising anemployee that employees'grievances would be remedied todissuade the employees from supportingtheUnion; bygiving employees the impression that their union activitywas under surveillance;by asking an employee to sign awritten statement repudiating the Union and promising notto support the Union;and by subjecting an employee tolengthy dailymeetingsovera period of several consecutivedayswith her boss,in his office,because the employee is aunion adherent,theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.6.TheRespondent has not otherwiseviolated the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and(3) of theAct, Ishall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policiesof the Act.Having found that Respondent discnminatonly refusedto rehireCharleneGau,Ishall recommend that theRespondent offer Charlene Gau immediate and fullreinstatementto herformer job,or if said job no longerexists,toa substantially equivalent position,withoutprejudiceto Gau's seniority and other rights and privilegesand make Gauwhole for any loss of earnings suffered byreason of such discrimination,by paymentof a sum ofmoney equal to that which normally would have beenearned as wages from August24, 1972,to the date of saidoffer of reinstatement,less net earnings during such period,with backpaycomputed on a quarterly basis in the mannerestablishedby theBoard in F.W. WoolworthCompany,90NLRB 289,and with interest thereon as prescribed by theBoard inIsisPlumbing& Heating Co.,138 NLRB 716.As theunfair labor practices committedby theRespon-dent were of a character which go to the very heart of the 482DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, I shall recommend that it cease and desist therefromand to cease and desist from infringing in any othermanner upon the rights of employees guaranteed bySection 7 of the Act.N L.R.B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 27Respondent,Omark-CCI, Inc., Lewiston, Idaho, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Teamsters Union LocalNo. 551, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Independent,or in any other labor organization, by refusing to rehireemployees or by changing employees' job duties or in anyother manner discriminating against employees in regardto hire and tenure of employment or any term or conditionof employment.(b) Interrogating employees and applicants for employ-ment as to their union activitiesand sympathies or those ofother employees.(c)Threatening employees with economic reprisalsincluding discharge, plant closure, or loss of promotion ifthey support the above-named labor organization or anyother labor organization.(d) Creating the impression of surveillance of the unionactivities of its employees.(e) Threatening employees with the loss of their right totalk directly with management about their grievances ifthey select the Union or any other labor organization astheir bargaining representative.(f) Soliciting grievances from employees for the purposeof ascertaining what improvements in working conditionscould be granted which would induce the employees not toseek unionization and implying that such grievances wouldbe remedied.(g)Promising employees that their grievances will beremedied to dissuade them from supporting the Union.27 In the event no exceptions are filed asprovided by Sec102 46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions and recommendedOrderherein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and order, and all objectionsthereto shall bedeemedwaivedfor all purposes(h)Asking employees to sign a written statementrepudiating the above-named labor organization or topromise not to support the above-named labor organiza-tion or any other labor organization.(i)Subjecting employees to lengthy daily individualmeetings because the employee is a union adherent.(j) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed under Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Charlene Gau immediate and full reinstatementto her former position or, if this position no longer exists,to a substantially equivalent position, without prejudice toseniority or other rights and privileges previously enjoyed,and make her whole for any loss of earnings suffered byreasons of the discrimination against her, in the manner setforth in the section herein entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due and therightsof reinstatement under the terms of this Order.(c)Post at its place of business in Lewiston, Idaho,copiesof the attached notice marked "Appendix." 28Copies of said notice on forms provided by the RegionalDirector forRegion 19, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order. whatsteps have been taken to comply herewith.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.28 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals.the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "